EXHIBIT 10.1

 

LOGO [g693829sp4.jpg]

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into by and
between Alaleh Nouri (“CONSULTANT”) and Accuray Incorporated (“ACCURAY”),
effective as of July 7, 2018 (“Effective Date”).

W I T N E S S E T H

WHEREAS, CONSULTANT voluntarily resigned from CONSULTANT’s employment with
ACCURAY on July 6, 2018;

WHEREAS, CONSULTANT has training, expertise and prior experience in the
executive management of ACCURAY and its Legal department;

WHEREAS, ACCURAY desires to retain the services of CONSULTANT to provide the
consulting services specified in this Agreement; and

WHEREAS, CONSULTANT desires to provide consulting services for the benefit of
ACCURAY and its related entities using CONSULTANT’s knowledge, skills,
experience and abilities;

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the parties hereto agree as follows:

ARTICLE I - SERVICES TO BE PROVIDED

A. Nature of Services. CONSULTANT shall be available to provide advice and
assistance to ACCURAY and its related entities, and specifically to ACCURAY’s
(1) Chief Executive Officer, (2) Chief Financial Officer, (3) Interim General
Counsel and Corporate Secretary, (4) Senior Vice President, Human Resources,
(5) Chief Commercial Officer and (6) other members of ACCURAY management, with
respect to various questions, initiatives and projects in the area of law and
the management of the Legal function (collectively, “Services”) on an as needed
basis, up to a maximum of 80 hours of Services each month during the Term of
this Agreement.

B. Right of Control. CONSULTANT shall have exclusive control over the means,
manner, methods and processes by which the Services are performed.

C. Exclusive Services. In order to ensure that CONSULTANT is available to
provide, and to devote CONSULTANT’S undivided attention and effort in providing,
the Services as required by ACCURAY, and to ensure compliance with the
obligations in Article IV of this Agreement, CONSULTANT agrees that CONSULTANT
will not accept any employment or engage in any other consulting, business
and/or commercial activities with the following entities: Varian Medical
Systems, Elekta AB, Siemens AG, Mitsubishi Heavy Industries, Brainlab AG,
ViewRay Inc., Best Medical, Rotary Systems, Radiation Stabilization Solutions,
Alliance Oncology,

 

1



--------------------------------------------------------------------------------

LOGO [g693829sp4.jpg]

 

MedyTec, Oncology Systems Limited, Rotary Systems Incorporated, Cowealth Medical
Holding Co., Ltd. or any of their respective affiliates (the “Prohibited
Entities”). In addition, in the event CONSULTANT intends to provide services
related in any way to radiation oncology, including radiosurgery or radiation
therapy, during the Term of this Agreement to any entity other than a Prohibited
Entity, CONSULTANT shall notify ACCURAY’s Chief Executive Officer to get
approval by ACCURAY and such approval shall not be unreasonably withheld. In the
event CONSULTANT desires to provide work to any of the above, then both parties
could mutually agree to terminate this agreement in writing, such agreement not
to be unreasonably withheld.

ARTICLE II - COMPENSATION FOR SERVICES

A. Consulting Consideration. As sole consideration for CONSULTANT’s performance
of the Services, ACCURAY shall provide CONSULTANT with:

(1)    continued vesting of CONSULTANT’S outstanding ACCURAY equity awards as
detailed in subsection B below;

(2)    continued coverage under ACCURAY’s directors and officers insurance
policies for so long as CONSULTANT remains as an officer or director of ACCURAY
or any of its affiliate entities; and

(3)    so long as this Agreement has not terminated prior to the Bonus Payment
Date, payment of the actual bonus CONSULTANT would have received under ACCURAY’s
Performance Bonus Plan for fiscal 2018 as if CONSULTANT had remained employed by
the Company through the date that would have otherwise been required to earn the
bonus, but without the Board or any committee of the Board exercising any
negative discretion to reduce the amount of the award, which amount will be paid
at the same time as bonuses are paid under the Performance Bonus Plan to the
executive officers of ACCURAY (the “Bonus Payment Date”).

B. Equity. No additional equity will be granted under this Agreement, however,
any currently outstanding equity awards granted by Accuray to CONSULTANT shall
continue to vest in accordance with the terms thereof until the expiration or
earlier termination of the Term.

C. Reimbursement of Authorized Expenses. ACCURAY agrees to reimburse CONSULTANT
for all actual out-of-pocket expenses that are necessary for the performance of
CONSULTANT’s Services under this Agreement, provided, however, that any expenses
must be approved in advance in writing by ACCURAY’s Chief Executive Officer.

D. Tax Obligations. CONSULTANT understands and agrees that all compensation to
which CONSULTANT is entitled under the Agreement shall be reported on an IRS
Form 1099, and that CONSULTANT is solely responsible for all income and/or other
tax obligations, if any, including but not limited to all reporting and payment
obligations, if any, which may arise as a consequence of any payment under this
Agreement.

 

2



--------------------------------------------------------------------------------

LOGO [g693829sp4.jpg]

 

E. No Benefits. CONSULTANT understands and agrees that since CONSULTANT is no
longer an employee of ACCURAY, CONSULTANT shall not, except as expressly set
forth in Section A of Article II above, be entitled to participate in ACCURAY
employee benefits plans or receive any benefits provided to employees of
ACCURAY, including, but not limited to participation in retirement savings or
benefit plans, bonus plans and/or stock option plans beyond CONSULTANT’s
participation during CONSULTANT’s employment by ACCURAY; holidays off with pay;
vacation time off with pay; paid leaves of absence of any kind; and insurance
coverage of any kind, specifically including, but not limited to, medical and
dental insurance, workers’ compensation insurance and state disability
insurance, but excluding any insurance coverage CONSULTANT may be entitled to
that extend, pursuant to its terms, through the last day of the month in which
CONSULTANT ceased to be an employee of ACCURAY, which insurance coverage will
terminate as of the last day of such month.

ARTICLE III - TERM AND TERMINATION

A. Term of Agreement. This Agreement shall continue in full force and effect
from the Effective Date through December 31, 2018, unless extended at ACCURAY’s
request (the “Term”) or earlier terminated pursuant to subsection B below.

B. Termination Prior to Expiration of Term. ACCURAY may terminate this Agreement
for Cause (as defined in the Employment Agreement between the ACCURAY and
CONSULTANT dated January 1, 2018 (the “Executive Employment Agreement”)) before
the expiration of the Term hereof without any prior notice.

ARTICLE IV — PROPRIETARY RIGHTS

A. No Impediments to Providing Consulting Services. CONSULTANT represents that
CONSULTANT is not party to any agreement with any individual or business entity,
including any relating to protection of alleged trade secrets or confidential
business information that would prevent CONSULTANT from providing the Services
or that would be violated by the providing of the Services.

B. Confidential and Proprietary Information. CONSULTANT acknowledges that the
post-employment terms of the ACCURAY Employee Invention Assignment and
Confidentiality Agreement, the Employment Agreement that existed before this
Agreement and any release agreement that may be entered into between ACCURAY and
CONSULTANT, remain in full force and effect, specifically including the
prohibitions against using or disclosing any of ACCURAY’s trade secrets or
proprietary and/or confidential information learned while employed by ACCURAY
during any subsequent employment. CONSULTANT also acknowledges that during the
Term, CONSULTANT will have access to and learn additional confidential
information and/or trade secrets regarding the business of ACCURAY and its
related entities, including, but not limited to, radio surgery and radiation
therapy devices, and various other business, financial, technical and employee
information (collectively, “Confidential and Proprietary Information”).

C. Restrictions on Use and Disclosure of Confidential and Proprietary
Information. In addition to the confidential information obligations that
continue from the period

 

3



--------------------------------------------------------------------------------

LOGO [g693829sp4.jpg]

 

of CONSULTANT’s employment with ACCURAY, CONSULTANT agrees to hold all
Confidential and Proprietary Information in trust and in the strictest of
confidence, and to protect the Confidential and Proprietary Information from
disclosure, and to only use such Confidential and Proprietary Information as
required to perform the Services hereunder. CONSULTANT further agrees that
CONSULTANT will not, directly or indirectly, use, publish, disseminate or
otherwise disclose any Confidential and Proprietary Information to any third
party without the prior written consent of ACCURAY, which may be withheld in its
absolute discretion.

D. Return of Property. CONSULTANT agrees not to remove any property of ACCURAY
or its related entities from their premises without express permission, and to
return all such property, including computer data, written materials provided to
or obtained during the term of this Agreement, customer and supplier address
lists, and any other items of value at the time this Agreement is terminated.

E. Violations. CONSULTANT agrees that ACCURAY and its related entities would be
irreparably harmed by any actual or threatened violation of the promises in this
Article IV, and therefore, that, in addition to other remedies, ACCURAY and its
related entities will be entitled to an injunction prohibiting CONSULTANT from
committing any such violations.

ARTICLE V — MISCELLANEOUS PROVISIONS

A. Independent Contractor Status. CONSULTANT understands and agrees that
CONSULTANT is an independent contractor and not an employee of ACCURAY and that
CONSULTANT shall not become an employee of ACCURAY by virtue of the performance
of the services called for under this Agreement.

B. No Office Space. CONSULTANT understands and agrees that CONSULTANT will not
be provided with a regular office or access to telephone, clerical support,
facsimile or internet services at ACCURAY. CONSULTANT shall at CONSULTANT’s own
expense acquire, operate, maintain and repair or replace any office and
equipment and supplies as maybe required for CONSULTANT’s performance of
consulting services under this Agreement.

C. Subconsultants and Other Contractors. CONSULTANT is not authorized to engage
the services of subconsultants, vendors or other contractors on behalf of
ACCURAY or its related entities, unless CONSULTANT has obtained written
authorization from ACCURAY to do so in advance. To the extent such advance
authorization has been obtained, ACCURAY will pay for the services provided by
such subconsultants, vendors and/or other contractors.

D. Consultant’s Employees. To the extent CONSULTANT has any employees as of the
date CONSULTANT signs this Agreement or hires any employees during the Term of
this Agreement, CONSULTANT understands and agrees that all such employees shall
be CONSULTANT’s employees only, and that ACCURAY shall not be an employer of the
employees. ACCURAY shall have no responsibility for providing and shall not
provide directions, instructions or supervision to any of CONSULTANT’s
employees. Only CONSULTANT shall provide such directions, instructions and
supervision. In addition, all decisions with respect to the employment of
CONSULTANT’s employees, if any, shall be made solely and exclusively by
CONSULTANT.

 

4



--------------------------------------------------------------------------------

LOGO [g693829sp4.jpg]

 

ACCURAY shall have no responsibility for or input into such decisions.
CONSULTANT hereby agrees to indemnify, defend and hold ACCURAY harmless from and
against any costs, losses, damages, obligations, liabilities and expenses,
including attorneys’ fees, arising from or in connection with any claim asserted
by any of CONSULTANT’s employees against ACCURAY based on the employees’
employment with CONSULTANT, such as claims for discrimination in employment,
harassment, retaliation, violation of statutory law, and wrongful termination.

E. No Purchases. CONSULTANT shall not purchase materials or supplies for the
accounts of ACCURAY or its related entities, or otherwise hold CONSULTANT out as
being authorized to make purchases for which ACCURAY or its related entities
would be billed directly by the seller of the materials or supplies, unless such
purchase is authorized in writing by ACCURAY in advance.

F. Compliance with Governmental Requirements. CONSULTANT will maintain in force
and/or secure all required licenses, permits, certificates and exemptions
necessary for the performance of CONSULTANT’s services under this Agreement, and
at all times shall comply with all applicable federal, state and local laws,
regulations and orders.

G. Indemnification. CONSULTANT shall indemnify and hold ACCURAY and its related
entities, and the directors, officers, agents, representatives and employees of
all such entities, harmless from and against any and all liabilities, losses,
damages, costs, expenses, causes of action, claims, suits, legal proceedings and
similar matters, including without limitation reasonable attorneys’ fees,
resulting from or arising out of the failure of CONSULTANT or any of
CONSULTANT’s employees to comply with and perform fully the obligations
hereunder, or resulting from any act or omission on the part of CONSULTANT,
provided however that the indemnification shall not apply to any good faith
action on the part of the CONSULTANT that is within the scope of this Agreement.
If any cause of action, claim, suit or other legal proceeding is brought against
CONSULTANT in connection with any services rendered under this Agreement,
CONSULTANT shall promptly notify ACCURAY upon learning of any such proceeding.

ACCURAY shall indemnify and hold CONSULTANT and CONSULTANT’s agents, employees,
representatives and heirs, harmless from and against any and all liabilities,
losses, damages, costs, expenses, causes of action, claims, suits, legal
proceedings and similar matters, including without limitation reasonable
attorneys’ fees, resulting from or arising out of the performance of any act
specifically requested or authorized by ACCURAY in connection with this
Agreement. This promise does not apply to any actions arising out of or in
connection with CONSULTANT’s operation of any motor vehicle. If any cause of
action, claim, suit or other legal proceeding is brought against ACCURAY in
connection with any services provided by CONSULTANT under this Agreement,
ACCURAY shall promptly notify CONSULTANT upon learning of any such proceeding.

H. Notices. Any and all notices and other communications hereunder shall have
been deemed to have been duly given when delivered personally or by e-mail
during normal business hours, or 24 hours after being emailed outside of normal
business hours or mailed, certified or registered mail, return receipt
requested, postage prepaid, in the English language, to the addresses set forth
below the signatures of the parties hereto or to such other address as either of
the parties hereto may from time-to-time designate to the other party in
writing.

 

5



--------------------------------------------------------------------------------

LOGO [g693829sp4.jpg]

 

I. Waiver. No purported waiver by either party hereto of any provision of this
Agreement or of any breach thereof shall be deemed a waiver of such provision or
breach unless such waiver is in writing signed by the party making such waiver.
No such waiver shall be deemed to be a subsequent waiver of such provision or
waiver of any subsequent breach of the same or any other provision hereof.

J. Severability. The provisions of this Agreement are severable, and if any part
of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

K. Arbitration. This Agreement shall in all respects be interpreted and governed
by and under the laws of the State of California. Any dispute between the
parties hereto, including any dispute regarding any aspect of this Agreement or
any act which allegedly has or would violate any provision of this Agreement or
any law (hereinafter “Arbitrable Dispute”), will be submitted to arbitration
through Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in San Jose,
California, unless the parties agree to another location, using the JAMS
Commercial Arbitration Rules (“JAMS Rules”). The arbitrator shall be an
experienced arbitrator licensed to practice law in California and selected in
accordance with the JAMS Rules, unless the parties agree to another arbitrator.
Arbitration shall be the exclusive remedy for any such Arbitrable Dispute. The
decision of the arbitrator shall be final, conclusive and binding upon the
parties. Should any party to this Agreement pursue any Arbitrable Dispute by any
method other than said arbitration, the responding party shall be entitled to
recover from the initiating party all damages, costs, expenses and attorneys’
fees incurred as a result of such action. This section shall not restrict the
right of ACCURAY to go to court seeking injunctive relief for a violation of
Article IV of this Agreement, pending the outcome of an arbitration proceeding.

L. Sole and Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto pertaining to the subject matter hereof, and fully
supersedes any and all prior agreements or understandings between the parties
hereto, whether written or oral, pertaining to the subject matter hereof. No
change in, modification of, or addition, amendment or supplement to this
Agreement shall be valid unless set forth in writing and signed and dated by
each of the parties hereto subsequent to the execution of this Agreement.

[REMAINDER OF PAGE INTENIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

LOGO [g693829sp4.jpg]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date set forth above.

 

/s/ Alaleh Nouri

    ACCURAY INCORPORATED Alaleh Nouri       Date: 7/6/2018     By:  

/s/ Joshua H. Levine

    Name:   Joshua H. Levine Address:     Title:   President and Chief Executive
Officer Most recent on file with the Company              Date:   7/6/2018    
Address:   1310 Chesapeake Terrace       Sunnyvale, CA 94089

 

7